TUTTLE, Chief Judge.
The appellant, Electronic & Missile Facilities, Inc., was prime contractor with the United States Government for the construction of Nike Hercules Facilities at Robins Air Force Base and Turner Air Force Base within the Middle District of Georgia. The appellee, Moseley, was a subcontractor on both projects, and was primarily responsible for the plumbing, heating and air conditioning work. This suit was instituted in the District Court for the Middle District of Georgia by the United States in behalf of the ap-pellee under the provisions of the Miller Act, 40 U.S.C.A. § 270a-d. The complaint alleged that approximately $125,-000 was due Moseley for work performed *555under the subcontracts, and that the appellant1 had breached the subcontracts by refusing to pay. In the alternative, the complaint sought to rescind the contracts for fraud, and to recover for the work performed on a quantum meruit basis. The appellant moved to stay the action on the ground that both subcontracts expressly provided for arbitration of all disputes in New York City.2 The District Court held that arbitration was contrary to the policy underlying the Miller Act, and the Court therefore enjoined the appellant from proceeding with arbitration in accordance with the provisions of the subcontracts. The appellant brought this appeal pursuant to 28 U.S.C. § 1292(a) (1). We have concluded that the District Court erred in enjoining arbitration.
The United States Arbitration Act provides that an arbitration provision in any contract “evidencing a transaction involving commerce” shall be “valid, irrevocable, and enforceable, save upon such grounds as exist at law or in equity for the revocation of any contract.” 9 U.S.C.A. § 2. The Arbitration Act further provides that:
“If any suit or proceeding be brought in any of the courts of the United States upon any issue referable to arbitration under an agreement in writing for such arbitration, the court in which such suit is pending, upon being satisfied that the issue involved in such suit or proceeding is referable to arbitration under such an agreement, shall on application of one of the parties stay the trial of the action until such arbitration has been had in accordance with the terms of the agreement, providing that the applicant for the stay is not in default in proceeding with such arbitration.” 9 U.S.C. § 3.
It is clear, first of all, that since the construction of the missile facilities in Georgia required substantial interstate movement of materials and personnel,3 the contracts here in issue come within the purview of the Arbitration Act as contracts “evidencing a transaction involving commerce.” Metro Industrial Painting Corp., et al. v. Terminal Construction Company, Inc., 2 Cir., 287 F.2d 382. Nevertheless, the District Court held the Arbitration Act inapplicable to the instant case on the theory that a contrary holding would nullify the provisions of the Miller Act requiring the appellee to sue in the District Court for the Middle District of Georgia and giving him the right to prosecute the suit to final execution and judgment.4
*556 We find this theory wholly unconvincing. The venue provision of the Miller Act, requiring that suit be brought in the District where the contract was performed, was obviously not designed to favor Miller Act plaintiffs. Had Congress meant to make things easy for such plaintiffs, it would have provided them with a choice of forums in which to bring suit. As this Court noted in Texas Construction Company v. United States, 5 Cir., 236 F.2d 138 at page 143:
“ * * * the requirement as to the district in which suit may be filed, contained in the Miller Act, is only one for the benefit of the defendants and may thus be waived by them, as may any other question of venue.”
It seems clear, therefore, that the appel-lee will not be deprived of any substantial right if it is forced to comply with its voluntarily assumed obligation to arbitrate in New York City.
The Federal Employers’ Liability Act5 cases relied on by the appellee and the District Court are plainly inapposite to the case at hand. Section 6 of that Act permits an injured employee to select any of three forums in which to press his claim. This provision was clearly and unmistakably enacted for the benefit of Liability Act plaintiffs. By providing a choice of three forums for the often impecunious workingman, Congress sought to assure that he would not be dissuaded or prevented from obtaining relief by the necessity of having to litigate his claim in an inconvenient forum. Thus, in Boyd v. Grand Trunk Western Railroad Company, 338 U.S. 263, 70 S.Ct. 26, 94 L.Ed. 55, the Supreme Court invalidated a contract provision restricting the plaintiff’s choice of forums on the ground that:
“* * * petitioner’s right to bring this suit in any eligible forum is a right of sufficient substantiality to be included within the Congressional mandate of § 5 of the Liability Act: ‘Any contract, rule, regulation, or device whatsoever, the purpose or intent of which shall be to enable any common carrier to exempt itself from any liability created by this Act, shall to that extent be void * *
* * * * * # “The right to select the forum granted in § 6 is a substantial right. It would thwart the express purpose of the Federal Employers’ Liability Act to sanction defeat of that right by the device at bar.” 338 U.S. at pages 265, 266, 70 S.Ct. at pages 27, 28.
The Miller Act does not give a plaintiff the “right to select” his forum. Rather, it provides that the action must be commenced in the district where the contract was performed. This provision, as noted above, is for the benefit of the defendant, not the plaintiff, and the plaintiff is therefore not deprived of any substantial right if he is compelled to carry out his contract to litigate partially outside the district where the contract was performed.
Even apart from the question of venue, the District Court held that the Miller Act precluded arbitration, wherever conducted, because it would negate appel-lee’s right under the Act to press his claim in a court of law, and to “prosecute the suit to final execution and judgment.” This theory must be rejected for essentially two reasons. First, there is absolutely nothing in the language or legislative history of the Miller Act which indicates that Congress meant to prohibit a laborer or materialman from voluntarily substituting the procedure of arbitration for his right to litigate in a federal court. On the other hand, the *557United States Arbitration Act expressly and unequivocally gave the parties the right to provide for arbitration of all disputes arising under their contracts. The District Court’s decision, in effect, repeals the Arbitration Act as applied to Miller Act suits even though there is not the slightest indication anywhere that Congress meant this to be so.
Secondly, the appellee has not even attempted to demonstrate how or why he would be prejudiced by having this dispute settled by arbitration rather than in the federal courts. If it could be shown that disputes arising under the Miller Act involve complicated and sophisticated legal issues which cannot readily be resolved by arbitrators untrained in the law, we would perhaps be more willing to read into the Miller Act provision giving the appellee the right to sue in the federal courts a prohibition against having the dispute settled anywhere else. But such is not the case. This dispute involves nothing more than the rights and liabilities of two business concerns under ordinary business contracts. It is precisely the type of commercial dispute which is, and has always been thought to be, a proper subject for arbitration.
Indeed, the case most strongly relied on by the appellee demonstrates the fallacy in its argument. That ease is Wilko v. Swan, 346 U.S. 427, 74 S.Ct. 182, 98 L.Ed. 168, where the Supreme Court held that an arbitration agreement could not prevent a defrauded purchaser of securities from suing the seller under the provisions of the Securities Act of 1933. The rationale of that decision can be gleaned from the following quotation from the Court’s opinion:
“Even though the provisions of the Securities Act, advantageous to the buyer, apply, their effectiveness in application is lessened in arbitration as compared to judicial proceedings. Determination of the quality of a commodity or the amount of money due under a contract is not the type of issue here involved. This case requires subjective findings on the purpose and knowledge of an alleged violator of the Act. They must be not only determined but applied by the arbitrators without judicial instruction on the law. As their award may be made without explanation of their * * * proceedings, the arbitrators’ conception of the legal meaning of such statutory requirements as ‘burden of proof,’ ‘reasonable care’ or ‘material fact,’ cannot be examined.” [Emphasis added]. 346 U.S. at 435-436, 74 S.Ct. at 187.
Unlike the Wilko case, however, the instant case does involve “the amount of money due under a contract,” the type of issue which the Court’s opinion in Wilko indicates is properly referable to arbitration. Indeed, it is significant that, as an illustration of a case concerning “the amount of money due under a contract,” the Supreme Court cited Agostini Bros. Bldg. Corp. v. United States, 4 Cir., 142 F.2d 854, where the Fourth Circuit held that a suit under the Miller Act could be stayed for arbitration proceedings.
Apart from the Agostini case, other cases indicating that arbitration is allowable in a Miller Act setting are United States for Use and Benefit of Frank A. Trucco & Sons Co. v. Bregman Construction Corp., 6 Cir., 256 F.2d 851 and United States for Use and Benefit of Air-Con, Inc., v. Al-Con Development Corp., 4 Cir., 271 F.2d 904.6 Although the contention here urged was not really analyzed in the above cited cases, apparently due to the failure of the plaintiffs therein to press the point that the Miller Act precluded arbitration, it is significant that the Court in the Bregman case, stated flatly:
“Without question, in a proper situation, the Arbitration Act applies in proceedings brought under the Miller Act.” 256 F.2d at 853.
*558Haring concluded that the Miller Act did not preclude the appellant from proceeding with arbitration, one further point remains to be considered. As an additional reason for its decision, the District Court stated:
“Another reason why this action should not be stayed is that the suit seeks to cancel or rescind for fraud both of the subcontracts. Should that phase of the suit be successful the entire contracts would be rescinded including the agreement for arbitration. Lytle v. Scottish American Company, 122 Ga. 458, 466 [50 S.E. 402].”
Where a contract comes within the purview of the United States Arbitration Act, federal not state, law controls as to whether a claim of fraud precludes arbitration of a dispute arising under the contract. Robert Lawrence Company v. Devonshire Fabrics, Inc., 2 Cir., 271 F.2d 402. Under federal law, arbitration is not barred by an assertion that the entire contract was induced by fraud; there must be a specific claim that the arbitration provision itself was fraudulently procured. Robert Lawrence Company v. Devonshire Fabrics, Inc., supra. Since the appellee did not specifically claim that the provision for arbitration was procured by the fraud of the appellant,7 we hold that the District Court erred in concluding that the appellee’s claim for rescission of the contracts on the ground of fraud was a bar to arbitration.
The judgment is reversed and the cause remanded to the District Court for further proceedings consistent with the views expressed in this opinion.

. The other appellant, Continental Casualty Company, provided the bond for Electronic & Missile Facilities, Inc. The instant suit was brought on the bond as provided by the Miller Act. Electronic & Missile Facilities, Inc. will be referred to as “the appellant” in this opinion.


. The arbitration provisions related to “[a]ny controversy or claim arising out of or relating to this agreement or the breach thereof. * * * ”


. As the appellant states in its brief:
“Under the facts in the case at bar, appellants are engaged in commerce regardless of which test is applied. It is undisputed in the record that appellant, ELECTRONIC & MISSILE FACILITIES, INC., a New York corporation, contracted with appellee, a Georgia corporation, to do work within the state of Georgia; that appellant sent substantial supervisory personnel across state lines; and received supplies and equipment across state lines. AVorking on the project were subcontractors from states other than Georgia. Moreover, the facility involved is an integral part of a transcontinental system joined and holding hands with facilities already in commerce in other states and countries by radios and telephone communications, and further joined with numerous other military basis already in commerce from almost the North Pole to Puerto Rico in a single giant network of air bases and communication facilities.”


. The Miller Act provides:
“Every suit instituted under this section shall be brought in the name of the United States for the use of the person suing in the United States District Court for any district in which the contract was to be performed and executed and not elsewhere, irrespective of the amount in *556controversy in such suit, but no such suit shall be commenced after the expiration of one year after the day on which the last of the labor was performed or material was supplied by him. The United States shall not be liable for the pay-
ment of any costs or expenses of any such suit.” As amended Aug. 4, 1959, Pub.D. 86-135, § 1, 73 Stat. 279, 40 U.S. C.A. § 270b (b).


. 45 U.S.C.A. § 51.


. The appellee has not cited a case to the contrary.


. The appellee did not allege that he was induced to enter into the agreements for arbitration through the fraud of the appellant, but merely that the agreements were “maliciously inserted” in the contracts by the appellant in that, by providing for arbitration in Neto Yorlc Oitu, the appellant sought to make it inron-venient and expensive for the appellee, a Georgia corporation, to get paid under the contracts. This is hardly a sufficient allegation of fraud in the inducement of the arbitration agreements to prevent arbitration in accordance with the agreements.